Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 19, 2017

The Court of Appeals hereby passes the following order:

A18D0113. KHADENE WALKER v. WINDCREST PARK TOWNHOME
    ASSOCIATION, INC.

      Windcrest Park Townhome Association filed a complaint against Khadene
Walker in which it alleged that she had violated the Association’s protective
covenants and owed unpaid assessments, late fees, and reasonable attorney’s fees.
Windcrest moved for summary judgment, which the trial court granted on March 23,
2017. On or about April 24, 2017, Walker filed a motion to set aside and vacate the
judgment, purportedly in accordance with OCGA § 9-11-60 (d), in which she argued
that she had complied with the Windcrest’s covenants. The trial court denied
Walker’s motion on June 1, 2017, concluding that Walker had failed to meet her
burden under OCGA § 9-11-60 (d) to establish proper grounds for the court to set
aside the final order. On or about May 30, 2017, Walker filed an amended motion to
set aside, again asserting her compliance with the covenants and arguing that she was
the victim of discrimination and harassment. The trial court denied her second
motion on August 22, 2017. Walker filed this application within 30 days of the latter
order. However, we lack jurisdiction.
      Although Walker styled her motion as one seeking to set aside/vacate the order
granting summary judgment, her motion was in substance one for reconsideration.
As concluded by the trial court, the motion presented no grounds for setting aside the
order under OCGA § 9-11-60 (d). Rather, Walker argued the merits of the case,
asserting that she had complied with the covenants. See Masters v. Clark, 269 Ga.
App. 537, 538 (604 SE2d 556) (2004) (“[T]here is no magic in the nomenclature
used. Under our rules, pleadings are judged by their function and not the name
used.”) (citation and punctuation omitted).         An order denying a motion for
reconsideration is not appealable in its own right. See Bell v. Cohran, 244 Ga. App.
510, 511 (536 SE2d 187) (2000). Moreover, a motion for reconsideration does not
extend the time for filing an appeal from the underlying order. See Cheeley- Towns
v. Rapid Group, Inc., 212 Ga. App. 183 (1) (441 SE2d 452) (1994); Harris v. State,
278 Ga. 280, 282 n.3 (600 SE2d 592) (2004) (“[A] motion to reconsider does not toll
the time for filing an application to appeal.”) Here, the underlying order was the order
granting summary judgment, from which Walker did not appeal.
      Because Walker’s application is not timely from an appealable order, it is
hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/19/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.